Citation Nr: 1613449	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Service connection for a disorder characterized by dizziness, to include as secondary to the service-connected mitral valve prolapse disability (heart disability).

2.  Service connection for a disorder characterized by fatigue, to include as secondary to the service-connected mitral valve prolapse disability.


REPRESENTATION

Appellant represented by:National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

This case has previously been before the Board, and subsequently remanded, on multiple occasions.  The issues on appeal were most recently before the Board in November 2015, where it was remanded to obtain an addendum opinion pertaining to the issues on appeal.  This was accomplished, and the Board finds that the AOJ substantially complied with the November 2015 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran experienced symptoms of dizziness and fatigue in service that resolved prior to service separation. 

2. The Veteran has current symptoms of dizziness and fatigue.

3. Current symptoms of dizziness and fatigue are not etiologically related to service.

4. Current symptoms of dizziness and fatigue are not manifestations of the service-connected mitral valve prolapse disability or caused or aggravated (permanently worsened beyond normal progression) by the mitral valve prolapse disability. 

5. The Veteran does not have a service-connected disability that accounts for the current symptoms of dizziness and fatigue.


CONCLUSIONS OF LAW

1. The criteria for service connection for a disorder characterized by dizziness have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2. The criteria for service connection for a disorder characterized by fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a March 2011 letter sent prior to the initial adjudication of the claims in July 2011, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  

In connection with this appeal, the Veteran underwent VA examinations in March 2011, June 2014, and June 2015, and obtained addendum VA medical opinions in December 2015.  The Board finds that, taken together, the above-referenced examination reports are adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the symptoms of dizziness and fatigue.  Taken, together, the VA examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinions reached by the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Fatigue and dizziness are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for fatigue and dizziness.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Under 38 U.S.C.A. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Fatigue and Dizziness

The Veteran states that she has been affected by symptoms of dizziness and fatigue since service.  She has generally contended that service connection is warranted because fatigue and dizziness are secondary to the service-connected heart disability.  See, e.g., March 2011 VA Form 21-526b.  The Veteran reported that she gets dizzy at least every other day since service and that she is tired all the time.  She asserted that fatigue and dizziness should be rated as separate disabilities from the heart disability.  See August 2011 VA Form 21-4138.

The Board finds that the Veteran has current symptoms of dizziness and fatigue.  VA treatment records reflect that the Veteran has been affected by dizziness and fatigue symptoms, but these records do not indicate which of several possible disorders the symptoms are related to.  The June 2015 VA chronic fatigue syndrome examination report shows that the examiner opined that the Veteran does not have a current diagnosis of chronic fatigue syndrome.

After a review of all the evidence, lay and medical, the Board finds that the Veteran had symptoms of dizziness and fatigue in service.  Service treatment records show complaints of dizziness and fatigue symptoms.  A July 1980 service treatment record shows that the Veteran reported feelings of tiredness.  A February 1992 periodic report of medical history shows that the Veteran reported symptoms of dizziness and tiredness.  See also September 1997 report of medical history.  However, the record reflects that in-service dizziness and fatigue symptoms resolved prior to service separation.  

Consistent with the finding that the in-service symptoms resolved by service separation, an October 1998 post-service VA examination report conducted only a couple of months after service shows no complaints or history of fatigue or dizziness by the Veteran, or clinical findings pertaining to fatigue or dizziness.  VA treatment records dated in October 2007 and December 2010 show that the Veteran denied having any dizziness.  Based on the foregoing, to the extent that the Veteran reports that she has had symptoms of dizziness and fatigue since service, the Board finds that these statements are not credible because they are inconsistent with, and outweighed by, more contemporaneous lay histories by the Veteran showing specific denials of the same symptoms in October 1998, October 2007, and December 2010.

The Board finds that the weight of the lay and medical evidence demonstrates that the symptoms of fatigue and dizziness are not etiologically related to active service.  The June 2015 VA examination report shows that the Veteran described dizziness as lightheadedness that occurred when she stood up too quickly, and that she attributed fatigue to weight gain and lack of exercise.  The June 2015 VA examiner opined that the symptom of dizziness (lightheadedness) is most consistent with non-service-connected orthostatic hypotension.  The June 2015 VA examiner also opined that the symptom of fatigue is multifactorially related to non-service-connected obesity, lack of exercise, and chronic obstructive pulmonary disease (COPD).  The Board finds that the above-referenced VA opinions are highly probative with respect to the theory of service connection for fatigue and dizziness as directly related to service because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the above-referenced VA opinions provide competent, credible, and probative evidence which supports the finding that the current symptoms of fatigue and dizziness are not related to active service. 

Turning to the theory of service connection for dizziness and fatigue as secondary to the service-connected heart disability, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the symptoms of dizziness and fatigue are not caused or permanently worsened (aggravated) by the service-connected heart disability.  The June 2015 VA examiner opined that the Veteran's dizziness (lightheadedness) and fatigue are not manifestations of mitral valve prolapse or constitute a separate disability, and that nothing was made worse or aggravated by the service-connected mitral valve prolapse disability.  In reaching this conclusion, the June 2015 VA examiner reasoned that lightheadedness is most consistent with orthostatic hypotension and not cardiac related, and that fatigue is multifactorialy related to obesity, lack of exercise, and COPD.  The June 2015 VA examiner explained that the Veteran's mitral valve prolapse has only caused minimal fluttering symptoms every once in a while, with no other signs or symptoms.  The December 2015 VA examiner opined that the service-connected mitral valve prolapse does not cause or aggravate fatigue or dizziness.  In reaching this conclusion, the December 2015 VA examiner reasoned that mitral valve prolapse usually results in palpitations but not fatigue, and that dizziness is likely secondary to orthostatic hypotension/decreased intravascular volume, which is not secondary to mitral valve prolapse.  

The Board finds that, taken together, the above-referenced VA opinions are highly probative with respect to the theory of service connection for dizziness and fatigue as secondary to the service-connected heart disability because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the above-referenced VA opinions provide competent, credible, and probative evidence which supports the finding that the current symptoms of dizziness and fatigue are not secondary to the service-connected heart disability.

To the extent that the Veteran asserts that the symptoms of fatigue and dizziness are causally related to service or secondary to the service-connected heart disability or any other disability, the Board finds that, under the specific facts of this case that involve mitral valve prolapse and multiple likely causative factors of the symptoms identified in the medical evidence, the Veteran is not competent to provide such opinions.  The Veteran is not shown to have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the symptoms of fatigue and dizziness or to exclude other potential causes of the symptoms.  The mechanisms by which the service-connected mitral heart prolapse, or non-service-connected hypotension, obesity, or COPD may cause fatigue or dizziness are not inherently one observable by the five senses.  

The Veteran's general statements regarding the relationship of symptoms of fatigue and dizziness to service or the service-connected heart disability provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the Veteran could offer a competent nexus evidence between the current symptoms of dizziness and active service, or the service-connected heart disability.  In short, the Veteran offered general, conclusory assertions that the symptoms of dizziness and fatigue are related to service or the service-connected heart disability without a foundation in either competent lay or competent medical evidence.  Such lay assertions as to whether dizziness and fatigue are symptoms of the service-connected heart disability, are symptoms of non-service-connected disabilities (COPD, hypotension), or are separate disabilities 

would require specialized knowledge of the cardiac, respiratory, and endocrine systems, the disease processes (mechanisms) as to how mitral valve prolapse, COPD, hypotension, or obesity may cause fatigue or dizziness, knowledge of other causes and risk factors of dizziness and fatigue, and correlating ability to differentiate between competing etiologies.  See id.  The Veteran is not shown to have such medical knowledge or expertise.  For the reasons stated, including the medical complexity of the questions and interrelatedness of body systems and multiple possible etiologies, the Board affords these general statements no probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 (a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

In short, the Board finds the competent opinion evidence of record from the above-referenced VA medical examinations, which are consistent with the accurate factual findings the Board has made based on weighing all the lay and medical evidence, to be more probative than the Veteran's general contentions as to etiology of the symptoms of dizziness and fatigue.  Based on the foregoing, the weight of the competent and credible evidence demonstrates that the Veteran does not have a service-connected disability that accounts for the symptoms of dizziness and fatigue.  See Sanchez-Benitez, 13 Vet. App. at 285 (symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes).  Moreover, the weight of the lay and medical evidence demonstrates there is no direct relationship between the Veteran's symptoms of fatigue and dizziness and active duty service, or secondary relationship between the symptoms of fatigue and dizziness and the service-connected heart disability.  In addition, the Board has found the Veteran's assertions of unremitting fatigue and dizziness since service are inconsistent with, and outweighed by, other lay and medical evidence of record, so are not credible.  For these reasons, the Board finds that a preponderance 

of the evidence is against the claims of service connection for dizziness and fatigue, on direct and secondary theories, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for dizziness, to include as secondary to the service-connected heart disability, is denied.

Service connection for fatigue, to include as secondary to the service-connected heart disability, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


